Patents; pleading and practice; scope of claims; doctrine of equivalents; remand to trial division. — Plaintiff seeks reasonable and entire compensation for the alleged infringement by defendant of U.S. Patents Nos. 3,509,833 and 3,516,898 entitled, respectively, Hard Faced Ceramic and Plastic Armor and Hard Faced Plastic Armor. Defendant moved to have various armor suppliers under contracts containing patent indemnification clauses notified of the pending action so they could appear as third-party defendants and assert their interests. Avco Corporation, one of the third-party defendants, moved for summary judgment, asserting that plastic armor produced by it under contract did not infringe any claim of either patent. On March 17, 1980 Trial Judge Colaianni granted Avco’s motion respecting all claims except claim 6 of patent 3,509,833. Plaintiff filed a request for review of the trial judge’s holding to the extent that Avco’s armor did not infringe claims 3 and 4 of patent 3,509,833. Avco opposed the request and subsequently filed a motion for leave to supplement its opposition with regard to claim 6 of patent 3,509,833. On July 3, 1980 the court allowed Avco’s motion for leave to supplement and on November 28, 1980, 225 Ct.Cl. 753, the court in effect affirmed the March 17, 1980 ruling of the trial judge. On March 3, 1981 Avco filed a motion for partial summary *589judgment and supporting brief. On September 8, 1981 Trial Judge Colaianni filed a recommended opinion denying, for the reasons stated, Avco’s motions for partial summary judgment, the question of Avco’s infringement of claim 6 involving factual issues that can only be resolved by trial. Plaintiff moved that the court adopt the recommended opinion; no request for review was filed by Avco. On November 13, 1981 the court by order, denied Avco’s motion for partial summary judgment and remanded the case to the trial division for appropriate action.